Cooper, J.,
delivered the opinion of the court.
The chancellor erred in deciding under the facts shown by *394the testimony that Gattman & Co. were not, at the time of the service of the process, agents of the insurance company.
The effect of our statutes on the subject of foreign insurance companies, sects. 1073,1085, and 1087, is to prohibit the transaction of any business of insurance by such companies in this State without the appointment by them of agents resident here, upon whom service of process against the corporation can be made, and to fix the character of such agent upon any person, who in this State collects or remits, for a person other than himself, premiums due to companies not organized under or chartered by our laws.
Sect. 1073 directs what steps shall be taken by a foreign company desirous of prosecuting its business within the State, and provides for the issuance of a certificate of authority to companies complying with its terms. The object of the other sections is to fix upon companies furtively carrying on business in the State the same measure of responsibility as is borne by those conforming to the requirements of sect. 1073.
Foreign companies may select their agents in the manner provided in sect. 1073, failing to do this the law converts into agents, upon whom process may be served, any and all persons doing any of the things named in sect. 1085, the performance and fruits of which acts are accepted by the company. It is a mistake to suppose that a company disavowing the agency and declining the services of a volunteer is bound or intended to be bound by the provisions of this section. Its purpose is to prevent a receipt of the fruits and a disavowal of its authority for the act by which the fruits are obtained. The clause of this section which provides that “ whether any such acts shall be done at the instance or request, or by the employment of such insurance company, or of, or by, any broker, or other person, shall be held to be the agent of the company,” was intended to guard against the easy device on the part of the person doing the act, of professedly acting for, or on behalf of the assured, or some broker, or person, or corporation, other than the insurance company. If, however, this section *395was subject to the objections suggested by counsel for the company, it could not avail his client, who is shown to have employed Gattman & Co. to do the acts performed by them.
The decree is reversed upon the appeal of Mrs. Saddler, and the petition dismissed. This vacates the whole of the decree of the court below, including the direction of the company to answer the bill or to give security for the performance of the decree. The costs in this court and in the court below, are to be taxed against the company.